Title: From Thomas Jefferson to Adam Lindsay, 17 March 1791
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Philadelphia Mar. 17. 1791.

Your favor of the 4th. inst. has been duly recieved, as also the box you were so kind as to take care of and send hither. It was from Mr. W. Nelson and containd books for public use. Accept my thanks for your attention to it.
Your friendly offer of service at Norfolk induces me to trespass on you by asking the favor of you to procure for me about 100℔ of myrtle wax candles, which I understood were made in quantities in your neighborhood. Could they be had of about 4. or 5. to the pound it would be preferable; however, provided they be moulded, the size will not be essentially regarded. I think they have a method of improving the green colour by putting a bit of brass into the wax when melted. The post which brings me your letter informing me that you have been able to procure this article for me, and stating the amount, shall carry you post-bills on the collector for repaiment: the candles to be forwarded by sea to this place. Your favor herein will much oblige Sir Your most obedt. humble servt,

Th: Jefferson

